Citation Nr: 0948560	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected osteoporosis, since March 17, 
2007, and an evaluation in excess of 0 percent disabling from 
November 1, 2004 to March 16, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a March 2005 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Louisville, Kentucky, which 
granted service connection for osteoporosis, secondary to the 
Veteran's service-connected chronic pancreatic insufficiency, 
with an initial non-compensable evaluation, effective 
November 1, 2004.  The Veteran subsequently submitted a 
timely Notice of Disagreement ("NOD") and perfected an 
appeal of the initial rating.  In an August 2007 rating 
decision, the RO increased the Veteran's disability 
evaluation to 10 percent, effective March 17, 2007.  Since 
the RO did not assign the maximum disability rating possible, 
the appeal for a higher evaluation remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1.  For the period November 1, 2004 to March 16, 2007, the 
Veteran's service-connected osteoporosis associated joint 
disorder was manifested by subjective complaints of chronic 
pain in multiple joints without objective evidence of limited 
motion of the joints.

2.  For the period March 17, 2007 forward, the Veteran's 
service-connected osteoporosis associated joint disorder has 
been manifested by subjective complaints of chronic pain in 
multiple joints; without objective findings of limitation of 
motion in an involved joint other than the thoracolumbar 
spine.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for osteoporosis associated joint disorder were not met for 
the period November 1, 2004 to March 16, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003, 5013 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for osteoporosis associated joint disorder were not 
met for the period March 17, 2007 forward.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5013 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008) (where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  

Nevertheless, the Board notes that a November 2007 letter 
advised the Veteran as to the disability rating and effective 
date elements of his claim.  In May 2008, the RO sent the 
Veteran another VCAA letter, which informed him that he 
should provide evidence showing that his osteoporosis with 
joint manifestations had increased in severity.  This letter 
provided notice of the types of evidence, both lay and 
medical, which could be submitted in support of a claim for 
an increased rating, and advised the Veteran of what VA would 
do to assist him in obtaining such evidence.  The Board 
further notes that the May 2008 letter again advised the 
Veteran as to the type of evidence needed to substantiate the 
effective date element of his claim.  See Dingess/Hartman v. 
Nicholson, supra.  The record further reflects that the 
Veteran's claim was subsequently readjudicated in a 
Supplemental Statement of the Case ("SSOC") dated June 
2008.  

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post service VA and 
private treatment records, and a VA examination report dated 
March 2007.  The claims file also contains the Veteran's 
statements in support of his claim.  Additionally, as this 
claim is one involving a current evaluation of an already 
service-connected disability, the Board finds that all 
pertinent records relating to the claim have been associated 
with the claims folder.  The appellant has not referenced any 
outstanding records not already in the claims folder that he 
wished to have associated with his claim.

As noted above, the Veteran has been afforded a VA 
compensation and pension examination pursuant to his claim 
for an increased initial disability rating.  The Board finds 
the examination report in this case to be thorough and 
complete because the report shows that the VA examiner 
reviewed the Veteran's claims folder, elicited from the 
Veteran his history of joint pain and symptomatology, and 
provided clinical findings detailing the results of an 
examination in order to allow the Board to rate the Veteran's 
disorder under the applicable criteria.  As such, the Board 
finds that the examination report is adequate upon which to 
base a decision in this case.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.



II.  Applicable Laws and Regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id.

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206- 
207 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code ("DC") 5003.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, x-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added, under DC 5003.

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.

The Veteran's osteoporosis associated joint disorder was 
originally rated under DC 5013, osteoporosis.  The diseases 
under DCs 5013 through 5024 will be rated on limitation of 
motion of affected parts as degenerative arthritis (except 
gout, DC 5017, which will be rated under DC 5002).  Although 
these disabilities are to be rated as degenerative arthritis 
under DC 5003, Note (2) to DC 5003 provides that the 20 
percent and 10 percent ratings based on X-ray findings with 
no limitation of motion of the joint or joints will not be 
utilized in rating conditions listed under DCs 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a (2009).  

Normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  Normal range of motion of the hip involves hip flexion 
from 0 degrees to 125 degrees, and hip abduction from 0 
degrees to 45 degrees.  Id.  



III.  Factual Background

The Veteran contends that his service-connected osteoporosis 
associated joint disorder is of greater severity than 
currently rated.  Specifically, he contends that, as a result 
of continuous pain in multiple joints that began some 10 
years ago, as well as the fact that such pain necessitates 
the use of daily prescription pain medication, he is entitled 
to an initial rating of 40 percent disabling.  See VA Form 9, 
February 2007.  

The evidence of record reveals that the Veteran's claim stems 
from a November 2004 bone density test performed at the 
Nashville VA Medical Center ("VAMC").  Treatment notes show 
that the Veteran underwent a bone density test as part of his 
routine treatment for service-connected chronic pancreatitic 
insufficiency because the examiner noted that he required 
several medications that could possibly contribute to bone 
loss.  The test results showed findings consistent with 
osteoporosis.  Based on these findings, the Veteran was 
service-connected for osteoporosis in a March 2005 rating 
decision.  An initial non-compensable rating was assigned, as 
there was no evidence, based on the medical treatment reports 
then of record, that he had any limitation of motion and/or 
arthritis of any joints, including the knees, hips or spine.

The contemporaneous VA outpatient treatment records showed 
that the Veteran had a history of chronic right and left foot 
problems, including right club foot.  During a VAMC 
outpatient visit to the Bowling Green VAMC in February 2005 
for complaints of bilateral foot pain for three weeks, the 
Veteran stated that his had a history of right club foot that 
had required surgical correction during infancy, and said 
that he had experienced trouble with both feet throughout his 
entire life.  An examination showed that the right heel was 
painful to palpation with mild, soft tissue swelling at the 
medial calcaneous.  The left foot was tender at mid heel 
without swelling and tender along the medial foot.  The 
diagnosis was foot pain.  The clinician noted that he would 
prescribe Tramadol for pain unless subsequent x-rays revealed 
something other than heel spur syndrome and plantar 
fasciitis.  A February 2005 private x-ray from the Graves 
Gilbert Clinic revealed a mild pes cavus deformity and an old 
healed proximal first metatarsal fracture.  There was no 
other acute abnormality. 

In October 2005, during a routine outpatient visit to the 
VAMC, the Veteran again complained of foot pain and a bump 
that was not healing.  It was also noted that he had a past 
medical history of joint pain.  He was diagnosed with a 
herniated lumbar spine disc, joint pain and benign prostatic 
hypertrophy.

In October 2006, he underwent a second bone density test, 
which revealed osteoporosis in the lumbar spine and the neck 
of the left femur (thigh bone).  In November 2006, an MRI of 
the lumbar spine revealed neural foraminal stenosis at the 
L4-5 and L5-S1 levels, as well as anterolisthesis of L5 on 
S1.  

In March 2007, following the filing of a timely NOD, the 
Veteran was afforded a VA examination joint examination.  He 
told the examiner that he had been experiencing bilateral 
knee and hip pain since 1999, with the hip pain having grown 
progressively worse.  Upon examination, the VA examiner noted 
that, despite the Veteran's assertions regarding pain, there 
were no objective findings of pain with movement or any 
findings of limited motion.  Range of motion for his knees 
was 0-140 degrees bilaterally; range of motion for the hips 
was 0-125 degrees bilaterally; abduction of the hips was from 
0-45 degrees bilaterally; adduction of the hips was from 0-25 
degrees bilaterally; internal rotation of the hips was from 
0-40 degrees bilaterally; and external rotation of the hips 
was from 0-25 degrees bilaterally.  The examiner also noted 
that there was no objective evidence of weakness and no 
additional functional loss due to pain caused by flare-ups or 
with repetitive motion.  X-rays of the knees showed normal 
findings for the right and left knee, with no evidence of 
fracture, dislocation, or arthritis.  Bone architecture and 
density of knees was noted as normal bilaterally.  Similarly, 
x-rays of the hips revealed no evidence of fracture, 
dislocation, or arthritis bilaterally.  The joint spaces were 
preserved and the bony architecture and bone density were 
found to be unremarkable bilaterally.  The examiner diagnosed 
the Veteran with osteoporosis associated joint disorder of 
both knees and both hips.  He also noted that the Veteran 
complained of bilateral knee and hip pain.  However, he 
concluded that there were no significant effects from the 
Veteran's bilateral hip and knee disorders on his occupation 
or activities of daily living.    

The examiner also noted that the Veteran had a history of low 
back pain with a history of lumbar vertebral spine fracture 
due to osteoporosis.  Range of motion was found to be from 0-
90 degrees with no pain on active or passive motion.  
Extension was found to be from 0-10 degrees with pain on both 
active and passive range of motion, and after repetitive use.  
After reviewing the results of diagnostic testing, the 
examiner noted a diagnosis of degenerative disc disease of 
the lumbar spine with vertebral body fracture.

Shortly thereafter, in an August 2007 rating, the RO granted 
service connection for L5 vertebral body fracture as 
secondary to osteoporosis and assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, DC 5235 (2009).

Following the VA joint examinations, the Veteran continued 
receiving outpatient treatment at the VAMC for various 
disorders, including treatment for degenerative disc disease 
of the lumbar spine.  Although several treatment records show 
that he was seen with complaints of leg numbness and sensory 
disorders possibly related to his low back disorder, there is 
no evidence that the Veteran was seen again for further 
treatment at the VAMC or by private practitioners for 
osteoporosis.  

In addition to the medical evidence, the claims folder also 
contains a letter from the Veteran's wife, who wrote that the 
Veteran was unintentionally losing weight and suffered from 
chronic joint pain, especially in the hips, that did not 
permit him to sleep through the night.  See letter, April 
2006.

IV.  Analysis

As noted above, the Veteran has been diagnosed with 
osteoporosis associated joint disorder of the bilateral knees 
and hips.  As discussed, osteoporosis with joint 
manifestations is rated as degenerative arthritis, but that 
rating must be rated based on a finding of limitation of 
motion.  See 38 C.F.R. § 4.71a, DC 5003, Note (2).  DC 5003 
provides that, in the absence of limitation of motion of the 
affected joint or joints, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbation.  However, Note (2) to DC 5003 specifically 
prohibits the assignment of the 10 and 20 percent ratings 
based on x-ray findings for disorders listed under diagnostic 
codes 5013-5024.  See 38 C.F.R. § 4.71a, DC 5003 (2009).

Accordingly, based on a complete review of the evidence of 
record, the Board concludes that the greater weight of 
evidence is against finding that an initial compensable 
disability rating for osteoporosis associated joint disorder 
is warranted under DC 5013 for the period November 1, 2004 to 
March 16, 2007.  As noted above, the evidence shows that the 
Veteran complained of chronic foot pain, but these symptoms 
were attributed to specific foot disorders, including a mild 
pes cavus deformity and an old healed proximal first 
metatarsal fracture, rather than osteoporosis.  Although he 
complained of chronic joint and low back pain that was 
attributed to osteoporosis, there was no evidence during this 
period to show that he had limitation of motion of any 
joints, including in the hips, knees, or back, so as to 
warrant compensable ratings under DC 5013.  While the Board 
is sympathetic to the Veteran's complaints of chronic pain, 
in the absence of limitation of motion in a joint associated 
with the service connected disorder, there is no basis to 
award a compensable rating under DC 5013.

The Board also finds that a separate or higher rating is not 
warranted for the period November 1, 2004 through March 16, 
2007.  The Board recognizes that, during this period, the RO 
assigned a 10 percent rating under DC 5010 for osteoporosis 
in multiple joints (accept for the back, which was separately 
evaluated following the award of service connection for an L5 
vertebral body fracture).  It is not entirely clear from the 
record as to why the RO applied this code, as the evidence 
revealed no x-ray findings of traumatic arthritis in his hips 
or his knees.  

In any event, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As there is no x-ray evidence of traumatic arthritis during 
this period, the Board finds that DC 5013 remains the most 
appropriate diagnostic code under which to evaluate the 
Veteran's osteoporosis of multiple joints.  Under that code, 
there is no basis for awarding a compensable rating absent 
evidence of limitation of motion.  Here, the 2007 VA 
examination showed no limitation of motion in either the 
knees or the hips.

Furthermore, even if DC 5010 was applied, his osteoporosis is 
not shown to be manifested by incapacitating episodes so as 
to support the assignment of a 20 percent rating under that 
code.  For these reasons, the Board finds that an evaluation 
in excess of 10 percent is not warranted for the Veteran's 
osteoporosis at any time since March 17, 2009.

The Board notes that, during this period, the Veteran was 
seen for complaints of bilateral foot pain, which he said he 
had experienced all of his life.  As noted above, however, 
the Veteran's complaints with respect to his feet have been 
attributed to disabilities other than his service-connected 
osteoporosis.   

The Board notes that the Veteran's thoracolumbar spine was 
clearly encompassed within the initial award of service 
connection for osteoporosis, and that the VA examination in 
March 2007 confirmed its involvement.  However, following 
that examination, service connection was established for an 
L5 vertebral body fracture secondary to osteoporosis, and a 
10 percent was assigned under DC 5235.  That award was not 
appealed, and the disability rating assigned therein is not 
before the Board.  While VA examination in March 2007 did 
reveal some limitation of motion in the lumbar spine, such 
impairment is specifically contemplated by the separate 10 
percent awarded under DC 5235.  Therefore, considering 
whether such symptomatology warrants a separate evaluation 
herein would violate the anti-pyramiding provisions of 38 
C.F.R. § 4.14.

The Board has also considered whether other diagnostic codes 
are applicable to the Veteran's knee or hip disorders during 
any period throughout the course of this appeal. 

As noted above, because there was no objective evidence of 
limited motion of either knee, DCs 5260 and 5261 (applicable 
to limitation of flexion and extension of the leg, 
respectively) are not applicable.  Under DC 5257, recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent disability rating when slight, a 20 percent 
disability rating when moderate, and a 30 percent disability 
rating when severe.  However, the March 2007 VA examination 
revealed no indications of either instability or subluxation 
in either knee.  Thus, separate compensable ratings under DC 
5257 are not warranted.  The remaining applicable diagnostic 
codes relating to knee disabilities include DC 5256 
(ankylosis of the knee), DC 5262 (impairment of the tibia and 
fibula), DC 5263 (for genu recurvatum), DC 5258 (dislocated 
semilunar cartilage) and DC 5259 (removal of semilunar 
cartilage, symptomatic), the latter of which both address 
issues of cartilage damage in the knee.  However, as there is 
no evidence of record to indicate that the Veteran was shown 
to have ankylosis of the knee, dislocated or removal of 
cartilage, impairment of the tibia and fibula, or acquired, 
traumatic genu recurvatum on either knee, as secondary to his 
service-connected osteoporosis.  Thus, these diagnostic codes 
are also not applicable.

In addition, the claims folder discloses no competent 
evidence showing that the Veteran has any disorders of the 
hip secondary to his osteoporosis.  These diagnostic codes 
include DC 5250 (ankylosis of the hip), 5251 (limitation of 
extension of the thigh), 5252 (limitation of flexion of the 
thigh, 5253 (impairment of the thigh, including limitation of 
abduction, adduction or rotation), 5254 (impairment of the 
flail joint), 5255 (impairment of the femur, to include 
fracture of the shaft or anatomical neck, nonunion, fracture 
of the surgical neck with false joint, and malunion of the 
hip with marked, moderate or slight knee or hip disability).  
Accordingly, none of these diagnostic codes are applicable.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the Veteran's 
claims, as well as those of his wife, that he experiences 
chronic pain of the hips and knees.  In this regard, the 
Board notes that  the Court has repeatedly held that a 
Veteran is competent to describe symptoms of which he has 
first-hand knowledge, such as symptoms of a broken leg.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002)).  
However, objective physical examination in March 2007 failed 
to show any limitation of motion in those joints resulting 
from his pain.  While the Board is sympathetic to the 
complaints of his the Veteran and his wife, the Board 
ultimately places the most probative weight on the objective 
clinical findings of the competent health care specialist.  
As such, the Board concludes that no further consideration of 
the above provisions need be taken.

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, however the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The evidence 
does not show that the Veteran requires frequent or lengthy 
periods of hospitalization for his disabilities, or that his 
disability markedly interferes with his employment or 
employability.  The VA examiner specifically noted that the 
veteran's osteoporosis of the hips and knees had no 
significant effects on occupational activities and only a 
minimal impact on his daily activities of living.  In 
addition, there were no objective medical findings of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  Again, although the Board has 
considered the Veteran's lay assertions expressing 
disagreement with that finding by the examiner, the Board 
places more probative weight on the conclusions of the health 
care specialist, which were based on thorough clinical 
evaluation.  As such, referral for extraschedular 
consideration is not warranted.  

In summary, the Board concludes that the preponderance of the 
evidence of record is against the Veteran's claim for an 
increased disability rating for osteoporosis associated joint 
disorder.  As there is not an approximate balance of 
evidence, the "benefit-of-the-doubt rule" enunciated in 38 
U.S.C.A. § 5107(b) is therefore not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable initial rating for service-
connected osteoporosis associated joint disorder from 
November 1, 2004 to March 16, 2007 is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected osteoporosis associated joint 
disorder since March 17, 2007 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


